



MOLINA HEALTHCARE, INC.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN (2018)


This Deferred Compensation Plan (the "Plan") is amended and restated effective
for amounts earned and deferred on or after January 1, 2018 (the "Restatement"),
by MOLINA HEALTHCARE, INC., a Delaware corporation (the "Company") with
reference to the following:


A.    The Company originally established a Deferred Compensation Plan for key
employees, effective September 1, 1999 (the "Original Plan"). The Original Plan
was amended on March 29, 2001.


B.    As a result of the adoption of section 409A of the Internal Revenue Code
of 1986 (the "Code"), the Original Plan was frozen effective at midnight on
December 31, 2004.


C.    This Plan was implemented effective January 1, 2005 to replace the
Original Plan with a new plan that complies with the requirements of Code
section 409A and the related Treasury Regulations (and other guidance from the
Internal Revenue Service) thereunder (collectively, the "409A Requirements") and
amended and restated as of October 1, 2013, and subsequently amended November
14, 2013, October 29, 2014, September 1, 2016, and November 7, 2017.


D.    This Plan was established to provide key employees of the Company and its
subsidiaries a tax deferred, capital accumulation program. The Plan is intended
to provide benefits to a select group of management or highly compensated
personnel in order to attract and retain the highest quality executives. The
Company does not intend for this to be a qualified plan within the meaning of
Sections 401(a) and 501(a) of the Code. This Plan is intended to be an unfunded
plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"). Company contributions and voluntary compensation deferrals
shall be held in a "Rabbi Trust," as that term is defined in Revenue Procedure
92-64, 1992-2 C.B. 422.


E.    This Plan is hereby amended and restated to clarify certain provisions of
the Plan.


NOW, THEREFORE, the Company hereby adopts this Plan on the following terms and
conditions:


1.
Definitions. Whenever used in this Plan, the following words and phrases shall
have the meaning set forth below, unless a different meaning is expressly
provided or plainly required by the context in which the words or phrases are
used:



1.1.
Beneficiary means a person designated by a Participant to receive Plan benefits
in the event of the Participant's death.



1.2.
Board means the Board of Directors of the Company and its successors.



1.3.
Change in Control means, a Change in Ownership, a Change in the Effective
Control, a Change in Assets or a termination of the Plan and distribution of
compensation deferred hereunder within twelve (12) months after any of the
foregoing events. For purposes of this Section, "Company" shall include (i) the
company for which a Participant is performing services at the time of the Change
in Control, (ii) the company liable for the payment of the deferred compensation
(or all companies liable if more than one company is liable), or a company that
is a majority shareholder of a company identified in



1

--------------------------------------------------------------------------------





(i) or (ii), or any company in a chain of companies in which each company is a
majority shareholder of another company in the chain, ending in a company
identified in (i) or (ii). The events described in this section will not be
considered to occur, with respect to an employee of a participating entity, if a
participating entity is sold and the employee of the participating entity
continues employment with Molina Healthcare, Inc., or any other participating
entity which is considered as a single employer with Molina Healthcare, Inc.
under Section 414(b) or (c) of the Code subsequent to such sale. The events
described in this section have the following meanings:


a.
Change in Ownership means the acquisition of stock by any one person or persons
acting in concert (a "group") of the Company, that when added to the stock of
the person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. The acquisition of additional
stock by any person or group who are already considered to own more than 50% of
the stock of the Company shall not constitute a change in ownership of the
Company. An increase in the percentage of stock owned by any person or group, as
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
section.



b.
Change in the Effective Control means the occurrence of any of the following
events, despite the fact that the Company has not undergone a Change in
Ownership as described above:



i.
The acquisition by any person or group (or acquisition during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) of ownership of stock of the Company possessing 35% or more of the
total voting power of the stock, except if such acquisition is the result of a
change in "record ownership" and not a change in "beneficial ownership;"



ii.
The replacement of a majority of the Company's board of directors during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's board of directors prior to the date of
the appointment or election; or



iii
A transaction between the Company and another company resulting in a Change in
Control.



iv.
Provided that this section shall not apply to the acquisition of additional
control of the Company by any person or group, if that person or group is
considered to effectively control the Company prior to the acquisition

c.
Change in Assets means the acquisition by any person or group (or acquisition
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) of assets from the Company, that have a total gross fair
market value equal to, or more than, 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions. A transfer of assets by the Company will not be treated as a
Change in Assets if the assets are transferred to any of the following
(determined immediately after the transfer):



i.
A shareholder of the Company (as determined, immediately before the asset
transfer) in exchange for or with respect to its stock;



ii.
An entity, 50% or more of the total value or voting power of which is owned
directly or indirectly by the Company;



2

--------------------------------------------------------------------------------







iii.
A person or group that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or



iv.
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in (iii).



For purposes of this subsection (c), the gross fair market value of assets is
the value of the assets of the Company or the value of the assets being disposed
of with regard to any liabilities associated with such assets. If assets are
transferred to an entity that is controlled by the shareholders of the
transferring company immediately after the transfer, there is no Change in
Control.


1.4.
Company means MOLINA HEALTHCARE, INC., a Delaware corporation.



1.5.
Company Stock means shares of stock issued by the Company.



1.6.
Disability or Disabled means with respect to a Participant (i) the inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) the receipt of income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company or a Subsidiary, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.



1.7.
The original Effective Date of this Plan means January 1, 2005. The Effective
Date of this Restatement shall mean January 1, 2018.



1.8.
Key Employee means an employee of the Company or a Subsidiary, who is (A) a
member of a select group of management or highly compensated employees within
the meaning of §2520.104-23 of the Department of Labor ERISA Regulations, (B)
projected to receive Plan Year Compensation (base pay plus bonus), plus amounts
deferred to any 401(k) plan, deferred compensation plan, or cafeteria plan
maintained by the Company, of $200,000 or more and (C) designated by the Plan
Committee as a Key Employee.



1.9.
Participant means (A) a Key Employee who timely files a Written Election
pursuant to Section 2.3, below, and (B) a former Employee who, at the time of
his Separation from Service, death, or Disability, retains, or whose beneficiary
retains, benefits earned under the Plan in accordance with its terms. A
Participant is considered an Active Participant in the Plan (even if the
Participant no longer satisfies the requirements of Section 1.8(B) but subject
to the right of the Company’s Chief Executive Officer to no longer designate
such employee as a Key Employee) until the Participant separates from service
under the terms of this Plan.



1.10.
Plan means the Molina Healthcare, Inc. Amended and Restated Deferred
Compensation Plan (2018) evidenced by this document and the Trust Agreement
previously established in connection herewith.



1.11.
Plan Committee means the individuals appointed by the Board from time to time to
administer the Plan as provided herein.



1.12.
Plan Year means the calendar year.



3

--------------------------------------------------------------------------------







1.13.
Plan Year Compensation means the total taxable income (other than Share Awards)
paid to an Active Participant by the Company or a Subsidiary during any Plan
Year, or portion thereof in which he is a Participant in this Plan, as reflected
on a Key Employee's form W-2.



1.14.
Separation from Service. A separation from service with the Company or a
Subsidiary, provided such separation constitutes a “separation from service”
under Treasury Regulation Section 1.409A-1(h).



1.15.
Share Awards means shares of Company Stock which are awarded to a Participant as
an employee by the Company or a Subsidiary.



1.16.
Specified Employee means a "key employee" of the Company (taking into account
the Subsidiaries), as defined in section 416(i) of the Code without regard to
paragraph five (5) thereof.



1.17.
Subsidiary means any entity in which the Company owns not less than 80% of the
outstanding voting interests.



1.18.
Trust Agreement means the grantor trust established in connection with this Plan
between the Company as grantor and the Trustee.



1.19.
Trustee means Union Bank of California and any successor institutional trustee
named to succeed such Trustee under the terms of the Trust Agreement established
in connection with this Plan.



1.20.
Unforeseeable Financial Emergency means: (i) an illness or accident of the
Participant or beneficiary, the Participant's or beneficiary's spouse, or the
Participant's or beneficiary's dependent; (ii) the loss of the Participant's or
beneficiary's property due to casualty; or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary. Determination of whether a Participant has
incurred an Unforeseeable Financial Emergency shall be made by the Plan
Committee, in accordance with the requirements of Section 409A of the Code and
any guidance issued thereunder.



2.    Participation.


2.1.
Eligibility. An employee of the Company or a Subsidiary is eligible to
participate in this Plan upon meeting the criteria for Key Employee specified in
Section 1.8. Any Key Employee who was a Participant in the Original Plan and who
continued in the employ of the Company or a Subsidiary on the effective date of
the Restatement will continue to be a Participant in this Plan, subject to the
right of the Company's Chief Executive Officer to no longer designate such
employee as a Key Employee thereafter.



2.2.
Entry Date. An employee of the Company or a Subsidiary who met the eligibility
requirement specified in Section 2.1 as of the Effective Date of this Plan
Restatement is a Participant in the Plan as of the Effective Date. Newly
eligible employees of the Company or a Subsidiary who have met the enrollment
requirements under Section 2.3 of the Plan shall commence participation in the
Plan within thirty (30) days of their date of hire. An employee of the Company
or a Subsidiary who meets the eligibility requirements specified in Section 2.1
but fails to meet the requirements in accordance with Section 2.3 within the
period required, shall become a Participant in this Plan on the first day of the
next Plan Year following submission of a Written Election form as specified in
Section 2.3.





4

--------------------------------------------------------------------------------





2.3.
Written Election by Participant. As a condition to participation in the Plan,
each newly eligible Employee shall complete, sign and return to the Plan
Committee a Written Election within thirty (30) days after the date the
Participant becomes eligible to participate in the Plan. Annual enrollment shall
be in December each year for the following Plan Year. Each Participant shall
submit a Written Election prior to the first day of the Plan Year in which he or
she will be a Participant.



a.
Such Written Election shall be made on the form presented to the Participant by
the Plan Committee and shall set forth:



i.
his election to participate in this Plan under the terms hereof;



ii.
the amount of Plan Year Compensation the Participant has determined to defer
under the Plan for the Plan Year, pursuant to Section 3.1 below;



iii.
the investment vehicles into which the Participant desires to have his Account
attributable to deferral of Plan Year Compensation invested, as provided in
Section 3.5 below, and the percentage of such Account allocated to each elected
investment vehicle;



iv.
the date on which his benefit is to be distributed which is the earliest of: (a)
the date specified for an In-Service Withdrawal; (b) an Unforeseeable Financial
Emergency; (c) the later of (i) when he separates from service with the Company
or a Subsidiary for any reason or (ii) a date subsequent to his termination of
employment specified by the Participant;



v.
the form in which his benefit is to be distributed upon an In-Service
Withdrawal, Separation from Service, Disability or death.



b.
A Participant must provide a separate Written Election for each subsequent Plan
Year that specifies the percentage of the Plan Year Compensation that
Participant has determined to defer for each such Plan Year. Such Written
Election is only effective for the Plan Year for which the election is made and
if no Written Election to defer Plan Year Compensation is executed in relation
to a subsequent Plan Year, no Plan Year Compensation will be deferred for such
subsequent Plan Year. Any election of the amount of Plan Year Compensation to
defer for a given Plan Year shall be irrevocable on and after the first day of
the Plan Year for which the election was made.



c.
A Participant may change the investment vehicle(s) in which the Participant
desires to have that portion of the Participant’s Account attributable to Plan
Year Compensation and investment income invested and the percentage of the
Participant’s Account allocated to each investment vehicle by completing and
submitting any form or forms required by the Company. Changes in investment
vehicle(s) will be made as of the applicable business day (or as soon as
practicable thereafter) following the date that the change is requested.



d.
Notwithstanding the foregoing, the Trustee shall, at the direction of the Plan
Committee, have the duty and authority to invest the trust assets and funds in
accordance with the terms of the Trust Agreement, and all rights associated with
the trust assets shall be exercised by the Trustee as designated by the Plan
Committee and shall in no event be exercisable by or be settled upon
Participants or their Beneficiaries.





5

--------------------------------------------------------------------------------





e.
A Participant may change the date or form of distribution by submitting a new
Written Election to the Company, provided that the following conditions are met:



i.
That such election may not take effect until at least twelve (12) months after
the date on which the election is made;

    
ii.
In the case of an election related to a payment other than a payment on account
of death, disability or the occurrence of a financial hardship, such payment
must be deferred for a period of not less than five (5) years from the date such
payment would have otherwise been made, and



iii.
Any election related to a payment at a specified time or pursuant to a fixed
schedule may not be made less than twelve (12) months prior to the date of the
first scheduled payment.



iv.
Such election may be made among the payment options set forth in Section 5.4.



2.4.
Duration of Participation. Any Key Employee who has become a Participant at any
time shall remain a Participant, even though he is no longer an Active
Participant, until his entire benefit under the terms of the Plan has been paid
to him (or to his Beneficiary in the event of his death), at which time he
ceases to be a Participant.



2.5.
Maintenance of Records. The annual Designation of Participants by the Plan
Committee shall be maintained in the corporate minute book. The Written
Elections by Participants shall be maintained in the corporate records with all
other files pertaining to this Plan by the Plan Committee.



3.    Contributions and Allocation.


3.1
Participant Contributions. A Participant may elect to defer a portion of (i) up
to 75% of Plan Year Compensation constituting base pay and (ii) up to 100% of
all other Plan Year Compensation eligible for deferral under this Plan
(including bonus pay). For a Participant’s initial Plan Year of participation,
the minimum deferral percentage for base pay and bonus pay must be 3% for each
such component. For succeeding years of participation, a Participant may not
defer an amount less than the minimum percentage established from year to year
by the Plan Committee. A written election must be submitted, pursuant to the
terms of Section 2.3, specifying the percentage of Plan Year Compensation
constituting base pay the Participant has chosen to defer. A separate written
election must be submitted, pursuant to the terms of Section 2.3, specifying the
percentage of all other Plan Year Compensation eligible for deferral under this
Plan (including bonus pay) the Participant has chosen to defer. Once a
Participant’s contributions for a Plan Year reach the Participant’s elected
percentage, such Participant shall not be allowed to defer additional portions
of such Participant’s Plan Year Compensation for the remainder of the Plan Year.
Any amounts in excess of the Participant’s elected percentage inadvertently
deferred shall be refunded to the Participant as soon as practicable.



3.2.
Company Contributions. The Company may, subject to the sole discretion of its
Board of Directors, make contributions for the Participants, reserving the right
to discriminate among the Participants in the amount or percentage of
contributions made in any Plan Year.



3.3.
Allocation of Participant Contributions. All amounts which a Participant elects
to defer under the terms of this Plan shall be allocated to his Account as of
the last business day of each month. Each such Participant Deferral Account
shall be credited with earnings as provided in Section 3.5 below.



6

--------------------------------------------------------------------------------







3.4.
Allocation of Company Contributions. Any amounts contributed by the Company on
behalf of a Participant under Section 3.2 above shall be allocated to the
Company Contribution Account of each Participant. Each such Company Contribution
Account shall be credited with earnings as provided in Section 3.5 below.



3.5
Credited Earnings. The Account of each Participant (which includes such
Participant’s Participant Deferral Account established under Section 3.1 and
such Participant’s Company Contribution Account established under Section 3.2)
shall be credited as of each applicable business day with the actual earnings on
the investments allocated to the Participant’s Account.



3.6.
Funding. The assets of the Plan shall be held under the Trust Agreement (a
"grantor trust") designated in Section 8. As such, the Plan is intended to be an
unfunded plan for purposes of the requirements of ERISA and the Code.



Notwithstanding the provisions under the terms of the Plan that amounts
contributed to this Plan, plus earnings thereon, shall be allocated to separate
Accounts of Participants, all such amounts credited to such individual Accounts
shall remain the general assets of the Company, and as such shall remain subject
to the claims of the general creditors of the Company. This Plan and the related
Trust Agreement do not create, nor does any employee, Participant or Beneficiary
have, any right with respect to any specific assets of the Company or the Plan.


4.
Vesting of Accounts. The Participant Deferral Accounts and the Company
Contribution Account of each Participant shall be 100% vested in such
Participant at all times.



5.    Types of Benefits.


5.1.
Separation from Service Benefit. A Participant's Separation from Service Benefit
is the unpaid balance of his Accounts which equals the total of all
contributions made by the Participant and the Company allocated to his Account
and all earnings credited to his Account in accordance with the terms of the
Plan and the Trust Agreement, less any distributions already paid.



5.2.
Disability Benefit. If a Participant becomes Disabled as defined in Section 1.6
above, the Company will pay his Separation from Service Benefit, calculated
under Section 5.1, in the applicable form elected by the Participant in his
Written Election.



A Participant who believes he has suffered a Disability within the meaning of
Section 1.6 shall make application to the Plan Committee, on a form prescribed
by the Plan Committee, for a determination of whether he is Disabled under the
terms of Section 1.6. The Participant shall make such written application to the
Plan Committee on or after the date which is at least five (5) consecutive
months following the date he first suffered the impairment under consideration.
Any determination by the Plan Committee that a Disability exists under the
provisions of Section 1.6 shall be effective only after the date the Disability
has existed for six (6) consecutive months. All determinations made by the Plan
Committee shall be final, and no Participant shall be considered Disabled for
any purpose whatsoever under the provisions of this Plan if determined not to be
Disabled by the Plan Committee under the procedures set forth in this Section.


The Plan Committee shall notify each Participant who has made application under
this Section 5.2, in writing, of its determination within three (3) months of
the date the Plan Committee receives the Participant's application hereunder.
The Participant shall cooperate in providing any information to the Plan
Committee which it requires in making its determination, including, but not
limited to, access to the Participant's medical records, direct


7

--------------------------------------------------------------------------------





contact with his physician, and physical examination by a physician selected by
the Company. Any Participant who does not fully cooperate shall be deemed not
Disabled by the Plan Committee and so notified.


5.3.
Death Benefit.



a.
If a Participant dies after a distribution has commenced or if the Company has
not purchased a life insurance contract in connection with the Participant's
Separation from Service Benefit, the Company will continue the payments of such
distribution otherwise due to the Participant to his designated Beneficiary, in
the applicable form elected by the Participant in his Written Election.



b.
If a Participant dies while still employed by the Company or a Subsidiary and
the Company has purchased a life insurance contract in connection with such
Participant's Separation from Service Benefit, the Company will pay the
Participant's designated Beneficiary the greatest of: (i) twice the
Participant’s base salary upon initial eligibility for the Plan; (ii) $500,000;
or (iii) if the Participant was a Participant prior to January 1, 2018, the
amount specified under the Plan prior to such date, in the applicable form
elected by the Participant in his Written Election.



5.4.
In-Service Withdrawal. A Participant may designate a year in the future for
receipt of an In-Service Withdrawal with respect to the Participant's
contribution for a given Plan Year. Such withdrawal may be paid while the
Participant remains employed with the Company or a Subsidiary. Initial
designations made with respect to the 2018 Plan Year in accordance with Section
2.3(a)(iv) (as may be subsequently modified under Section 2.3(b)) shall include
Credited Earnings attributable to such Participant Contribution. The In-Service
Withdrawal will be paid in a lump sum unless the Participant elects to receive
substantially equal annual installments from two (2) to five (5) years,
commencing no earlier than three (3) years after the Plan Year during which such
Participant Contributions are made; provided, however, that a Participant may
make a subsequent deferral election with respect to any initial In-Service
Withdrawal election made under this Plan subject to the following requirements:



a.
the Participant must deliver to the Company a written election not later than
twelve (12) months prior to the date the payment is scheduled to be paid;



b.
the payments that are subject to the election must be delayed at least five (5)
years from the date the payments would have otherwise been made; and



c.
the election will not take effect until at least twelve (12) months after the
election is made.



5.5.
Unforeseeable Financial Emergency Benefit. A Participant may request a portion
of his Separation from Service Benefit as an Unforeseeable Financial Emergency
Benefit at any time by providing the Plan Committee, to its satisfaction, with a
written request, proof of an Unforeseeable Financial Emergency, and proof that
all other financial resources have been explored and utilized to: (i) receive a
partial or full payout from the Plan and/or (ii) suspend any deferrals required
to be made by a Participant. The amount of an Unforeseeable Financial Emergency
Benefit shall be limited to the lesser of the amount needed for the financial
hardship or such Participant's Separation from Service Benefit. If a Participant
receives a distribution as a result of an Unforeseeable Financial Emergency,
such Participant may not participate in the Plan during the Plan Year following
the year of the hardship distribution.







8

--------------------------------------------------------------------------------





6.    Distributions.


6.1.
Form of Benefits. The Company shall pay benefits in the form associated with
Type of Benefit elected by the Participant, and, to the extent a Type of Benefit
may be distributed in various forms, the Company shall pay benefits in the form
elected by the Participant. The forms of benefits associated with the Types of
Benefits are the following:



a.
Separation from Service Benefit, Disability Benefit, and Death Benefit shall be
paid in (i) one lump sum; (ii) 5 yearly installments; (iii) 10 yearly
installments; or (iv) 15 yearly installments;



b.
In-Service Withdrawal shall be paid as provided in Section 5.4 above; and



c.
Unforeseeable Financial Emergency Benefit shall be paid in one lump sum.



6.2.
Commencement of Payments. The Company will pay, or begin to pay, the Types of
Benefits under this Plan to the Participant in accordance with the following:



a.
Separation from Service Benefit, Disability Benefit, and Death Benefit payments
shall commence no later than sixty-five (65) days following the date on which
the Participant retires, terminates service, becomes disabled, or dies;



b.
In-Service Withdrawal payments shall commence on the date designated by the
Participant on his Written Election pursuant to Section 2.3, provided that such
payments are from Participant Contributions that have been in such Participant's
Participant Deferral Account for at least two years;



c.
Unforeseeable Financial Emergency Benefit payments shall commence no later than
sixty-five (65) days after a request for an Unforeseeable Financial Emergency
Benefit is approved by the Plan Committee.



6.3.
Domestic Relations Order. In the event the Plan Committee receives a Domestic
Relations Order from a potential Alternate Payee, the Plan Committee shall
notify the Participant whose benefit is the subject of such order and provide
him/her with information concerning the Plan's procedures for administering
Qualified Domestic Relations Orders ("QDROs"). Unless and until the order is set
aside, the following provisions shall apply:



a.
The Plan Committee shall within a reasonable time determine whether the order is
a QDRO and shall notify the Participant whose benefit is the subject of the
order, of its determination. The Plan Committee may designate a representative
to carry out its duties under this provision.



b.
Nothing in this Section shall be deemed to allow payment under a QDRO to an
Alternate Payee of any benefit which would violate Section 409A of the Code and
the regulations thereunder.



c.
QDRO definitions. For purposes of Section 6.3 the following definitions and
rules shall apply:





9

--------------------------------------------------------------------------------





i.
Alternate Payee means any spouse, former spouse, child or other dependent of a
Participant who is recognized by a QDRO as having a right to receive all, or a
portion of, the benefits payable under this Plan with respect to the
Participant.



ii.
Domestic Relations Order means any judgment, decree, or order (including
approval of a property settlement agreement) which:



(1)
relates to the provision of child support, alimony payments, or marital property
rights to a spouse, child, or other dependent of a Participant; and



(2)
is made pursuant to a state domestic relations law (including a community
property law).



iii.
Qualified Domestic Relations Order means any Domestic Relations Order meeting
the requirements for a Qualified Domestic Relations Order under Code section
414(p), which satisfies any additional criteria under policies established by
the Plan Committee.



6.4
Limited Cashout. Notwithstanding any Written Election made by the Participant,
if, upon the Participant’s Separation from Service, such Participant’s accrued
benefit under the Plan (and any other deferred compensation plan required to be
aggregated with this Plan) does not exceed the then-current limit under Section
402(g)(1)(B) of the Code, the Company shall immediately distribute such
Participant’s accrued benefit under the Plan in a single lump sum payment to the
Participant (or the Beneficiary, if the Participant is deceased), provided that
such distribution results in a termination and complete liquidation of such
Participant’s interest under the Plan (and any other deferred compensation plan
required to be aggregated by this Plan).



Notwithstanding sections 6.2 and 7.3, distributions to a Specified Employee
shall not commence earlier than six (6) months after the date such Specified
Employee experiences a Separation from Service (or, if earlier, the date of
death of the employee).


7.    Amendment, Termination of Plan, Change in Control.


7.1.
Amendment. The Company reserves the right to amend the Plan at any time by
resolution of the Plan Committee. The Plan Committee will determine the
effective date of any such amendment. The amendment may not deprive any
Participant or Beneficiary of any portion of a benefit under the terms of this
Plan at the time of the amendment.



7.2.
Termination of Plan. The Company reserves the right to terminate the Plan under
the following circumstances:



a.
The Plan Committee may resolve to terminate the Plan provided that:



i.
all arrangements of the same type (account balance plans, nonaccount balance
plans, separation pay plans or other arrangements) are terminated with respect
to all participants;

ii
no payments other than those otherwise payable under the terms of the Plan
absent a termination of the Plan are made within twelve (12) months of the
termination of the arrangement;



10

--------------------------------------------------------------------------------





iii.
all payments are made within twenty-four (24) moths of the termination of the
arrangement; and

iv.
the Company does not adopt a new arrangement that would be aggregated with any
terminated arrangement under the plan aggregation rules at any time for a period
of five years following the date of termination of the arrangement.



b.
The Plan Committee may terminate the Plan and make payments to the Participants
at any time during the twelve (12) months following a change in control of the
corporation;



c.
A corporate dissolution taxed under Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(l)(A), provided that the amounts
deferred under the Plan are included in the Participants' gross incomes by the
latest of:



i.
the calendar year in which the Plan termination occurs,



ii.
the calendar year in which the amount is no longer subject to a substantial risk
of forfeiture, or



iii.
the first calendar year in which the payment is administratively practicable.



7.3.
Change in Control. In the event of a Change in Control, the Company shall, as
soon as possible, but in no event later than ten days after the Change in
Control, notify the Trustee, and the Trustee or its agent shall immediately
calculate the Separation from Service Benefit of each affected Participant and
distribute such amounts to the Participant or Beneficiary in a lump sum as soon
as administratively feasible after the Change in Control, but in no event later
than the last day of the year in which the Change in Control occurs. If the
Company fails to notify the Trustee as specified in this section, the Trustee
may act upon notification of the "Change of Control" obtained in an alternate
manner. The Trustee shall incur no liability to any person for any action taken
pursuant to such notification and in conformity with the terms of the Plan.



8.
Benefits Not Funded. Participants and Beneficiaries have the status of unsecured
creditors of the Company, and the Plan constitutes a mere promise by the Company
to make benefit payments in the future. A Participant's or Beneficiary's
interest in the Plan is an unsecured claim against the general assets of the
Company, and neither the Participant nor a Beneficiary has any right against the
account until the Plan has distributed the benefit. All amounts credited to an
account are the general assets of the Company and may be disposed of or used by
the Company in such manner as it determines.



Notwithstanding the first paragraph of this Section 8, the Company will make
deposits to a trust pursuant to a Trust Agreement, a copy of which is attached,
as provided above. Such Trust Agreement created by the Company is intended to be
a grantor trust, and any assets held by such trust to assist the Company in
meeting its obligations under the Plan will conform to the terms of the model
trust, as described in Revenue Procedure 92-64, 1992-2 C.B. 422, promulgated by
the Internal Revenue Service. The Company will make a transfer of cash to the
trust annually in the amount necessary to pay the deferred compensation
required.


It is the intention of the parties that this Plan and the accompanying Trust
Agreement shall constitute an unfunded arrangement maintained for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of ERISA.






11

--------------------------------------------------------------------------------





9.    Administration.


9.1.
Plan Committee. The Plan shall be administered by the Plan Committee. The Plan
Committee shall have full authority and power to administer and construe the
Plan, subject to applicable requirements of law. Without limiting the generality
of the foregoing, the Plan Committee shall have the powers indicated in the
foregoing Sections of the Plan and the following additional powers and duties:



a.
To make and enforce such rules and regulations as it deems necessary or proper
for the administration of the Plan;



b.
To interpret the Plan and to decide all questions concerning the Plan;



c.
To determine the amount and the recipient of any payments to be made under the
Plan;



d.
To designate and value any investments deemed held in the Accounts; and



e.
To make all other determinations and to take all other steps necessary or
advisable for the administration of the Plan.



All decisions made by the Plan Committee pursuant to the provisions of the Plan
shall be made in its sole discretion and shall be final; conclusive, and binding
upon all parties.


9.2.
Delegation of Duties. The Plan Committee may delegate such of its duties and may
engage such experts and other persons as it deems appropriate in connection with
administering the Plan. The Plan Committee shall be fully protected in any
action taken, in good faith, in reliance upon any opinions or reports furnished
them by any such experts or other persons.



9.3.
Indemnification of Committee. The Company agrees to indemnify and to defend to
the fullest extent permitted by law any person serving as a member of the Plan
Committee, and each employee of the Company or any of its affiliates appointed
by the Plan Committee to carry out duties under this Plan, against all
liabilities, damages, costs and expenses (including attorneys' fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.



9.4.
Liability. To the extent permitted by law, neither the Plan Committee nor any
other person shall incur any liability for any acts or for any failure to act
except for liability arising out of such person's own willful misconduct or
willful breach of the Plan.



9.5.
Claims Review Procedure.



a.
A claim for benefits may be filed, in writing, with the Plan Committee. A
written disposition of a claim shall be furnished to the claimant within a
reasonable time after the claim for benefits is filed. In the event a claim for
benefits is denied, the Plan Committee shall provide the claimant with the
reasons for denial.



b.
A claimant whose claim for benefits was denied may file for a review of such
denial, with the Plan Committee, no later than 60 days after he has received
written notification of the denial.





12

--------------------------------------------------------------------------------





c.
The Plan Committee shall give a request for review a full and fair review. If
the claim for benefits is denied upon completion of a full and fair review,
notice of such denial shall be provided to the claimant within 60 days after the
Plan Committee's receipt of such written claim for review. This 60-day period
may be extended in the event of special circumstances. Such special
circumstances shall be communicated to the claimant in writing within the 60-day
period. If there is an extension, a decision shall be made as soon as possible,
but not later than 120 days after receipt by the Plan Committee of such claim
for review.



d.
If benefits are provided or administered by an insurance company, insurance
service, or other similar organization which is subject to regulation under the
insurance laws of a state, the claims procedure relating to these benefits may
provide for review. If so, that company, service, or organization will be the
entity to which claims are addressed.



10.    General Provisions


10.1.
Designation of Beneficiary. Each Participant shall designate, in writing, prior
to the date he first becomes a Participant in the Plan, one or more
beneficiaries to receive his benefit under the provisions of Section 5.3. The
Participant shall file the written designation with the Plan Committee. The
Participant may revoke a previous beneficiary designation by filing a new
written beneficiary designation with the Plan Committee.



In any event, if a Participant or Beneficiary who has designated another
Beneficiary is divorced, all beneficiary designations executed prior to the
effective date of the dissolution of marriage (or other decree or order entered
under applicable state law) are automatically revoked under the terms of this
Section 10.1. In such event, the Participant or Beneficiary may designate one or
more Beneficiaries in accordance with the terms of this Section 10.1. If none is
made following the effective date of the dissolution of the marriage, the
individual's benefit shall pass under the laws of intestate succession and the
terms of the next following paragraph.


If a Participant fails to file a valid designation of beneficiary with the Plan
Committee under the provisions of this Section 10.1, or if a designated
Beneficiary fails to survive to receive any or all payments due hereunder, then
the death benefit payable under this Plan shall be payable to the Participant's
(or the Beneficiary's) spouse; if no spouse survives, then to the Participant's
(or Beneficiary's) children, with equal shares among living children and with
the living descendants of a deceased child receiving equal portions of the
deceased child's share; in the absence of spouse or descendants, to the
Participant's (or Beneficiary's) parents; and in the absence of spouse,
descendants or parents, to the Participant's (or Beneficiary's) brothers and
sisters, with the living descendants of a deceased brother and those of a
deceased sister receiving equal portions of the deceased brother's or sister's
share; in the absence of any of the persons named herein, to the Participant's
(or Beneficiary's) estate.


For purposes of this Section 10.1, the term "descendant" means all persons who
are descended from the person referred to either by birth to or legal adoption
by such person, and "child" or "children" includes adopted children.


10.2.
Benefits Not Assignable. The rights of each Participant are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or any
Beneficiary. Neither the Participant nor Beneficiary may assign, transfer or
pledge the benefits under this Plan. Any attempt to assign, transfer or pledge a
Participant's benefits under this Plan is void.





13

--------------------------------------------------------------------------------





10.3.
Benefit. This Plan constitutes an agreement between the Company and each of the
Participants which is binding upon and inures to the Company, its successors and
assigns and upon the Participant and his heirs and legal representatives.



10.4.
Headings. The headings of the Articles and Sections of this Plan are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of it provisions.



10.5.
Notices. All notices, requests, demands, and other communications under this
Plan shall be in writing and shall be deemed to have been duly given on the date
of service if served personally on the party to whom notice is to be given, or
on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified (return receipt requested),
postage prepaid, and properly addressed to the last known address to each party
as set forth on the first page thereof. Any party may change its address for
purposes of this Section by giving the other parties written notice of the new
address in the manner set forth above.



10.6.
No Loans. The Plan does not permit any loans to be made to any Participant or
Beneficiary.



10.7.
Gender Usage. The use of the masculine gender includes the feminine gender for
all purposes of this Plan.



10.8.
Expenses. Costs of administration of the Plan shall be paid by the Company.



IN WITNESS WHEREOF, the Company has executed this Amended and Restated Deferred
Compensation Plan (2018) on July 16, 2018, effective as of the Effective Date.




MOLINA HEALTHCARE, INC.




By: /s/ Joseph M. Zubretsky
Name: Joseph M. Zubretsky
Title: Chief Executive Officer




14